Citation Nr: 1746763	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  07-21 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES


1. Entitlement to an effective date prior to June 27, 2013, for the grant of service connection for left upper extremity radiculopathy.

2. Entitlement to an effective date prior to March 4, 2015, for the grant of an increased 30 percent rating for celiac disease.

3. Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative disc disease (DDD) prior to July 19, 2013, in excess of 20 percent from November 1, 2013, to December 2, 2016, and in excess of 30 percent thereafter.

4. Entitlement to an initial rating in excess of 10 percent for left upper extremity radiculopathy, secondary to cervical spine DDD, prior to December 2, 2016, and in excess of 20 percent thereafter.

5. Entitlement to a separate compensable rating for right upper extremity radiculopathy, secondary to cervical spine DDD. 



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1992 to August 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In April 2012, the RO granted entitlement to service connection for cervical spine DDD and assigned an initial rating of 10 percent, effective August 31, 2010, the date of the initial claim.  The Veteran timely appealed the initial rating assigned.  In December 2013, the Board, noting that the Veteran had undergone surgery to address that service-connected disability, considered the issue of entitlement to a temporary total rating due to convalescence under 38 C.F.R. § 4.30 as part of the claim for a higher initial rating for cervical spine DDD.  The Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  In January 2014, the AOJ granted a temporary total rating for convalescence due to cervical spine surgery from July 19, 2013, to October 30, 2013.  As that decision granted the benefit sought and the Veteran did not appeal, the issue of entitlement to a temporary total rating due to convalescence under 38 C.F.R. § 4.30 is no longer before the Board.  The AOJ assigned a 10 percent rating thereafter, from November 1, 2013.  In July 2014, the AOJ increased the rating for the Veteran's cervical spine DDD to 20 percent, effective November 1, 2013.  In June 2015, the Board again remanded the claim to the AOJ for additional development.  In July 2015, the RO reduced the Veteran's current rating to 10 percent; however, this reduction was restored in a May 2016 rating decision.  In July 2016, the Board remanded the issue of entitlement to an increased initial rating for cervical spine DDD for additional development, including a VA examination.  In April 2017, the AOJ increased the rating for the Veteran's cervical spine DDD to 30 percent, effective December 2, 2016.

In July 2014, the RO, in pertinent part, granted entitlement to service connection for left upper extremity radiculopathy and assigned a 10 percent rating, effective November 1, 2013.  The Veteran timely appealed the initial rating and effective date assigned.  In June 2015, the Board remanded these issues for the issuance of a Statement of the Case (SOC).  In July 2016, the Board again remanded the issue of entitlement to an earlier effective date for the award of service connection for left upper extremity radiculopathy for the issuance of a SOC, and remanded the issue of entitlement to an increased initial rating for additional development, including a VA examination.  In April 2017, the AOJ increased the rating for the Veteran's left upper extremity radiculopathy to 20 percent, effective December 2, 2016.  In April 2017, the AOJ also granted an earlier effective date of June 27, 2013 for the grant of service connection for left upper extremity radiculopathy, and assigned a 10 percent rating as of that date.

In July 2015, the RO granted an increased rating of 30 percent for celiac disease, effective March 4, 2015.  The Veteran timely appealed the initial rating and effective date assigned.  The AOJ issued a SOC as to these issues.  However, the Veteran's June 2016 VA Form 9 only perfected the appeal as to the issue of entitlement to an effective date prior to March 3, 2014 for the award of a 30 percent rating for celiac disease.  Therefore, the issue of entitlement to a rating in excess of 30 percent for celiac disease is no longer on appeal.  

This matter has been previously remanded by the Board in December 2013, June 2015, and July 2016.  There has been substantial compliance with the Board's remand directives as to the issues being decided herein.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). The United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).

The Board considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here however, the record indicates that the Veteran has been gainfully employed throughout the period on appeal.  Although the Veteran reported having some issues at work related to her cervical spine symptoms, they are not shown to result in unemployment.  Importantly, the Veteran does not assert the inability to maintain her current job due to service-connected disability.  The Board therefore finds that Rice is inapplicable, and a TDIU request has not been inferred.

A Board hearing was held in June 2009, prior to the Veteran's submission of any of the claims addressed herein.  As the June 2009 Board hearing was conducted prior to the period on appeal, there is no requirement that the Veterans Law Judge (VLJ) who conducted the Board hearing adjudicate the present claims. 

The issues of entitlement to an increased initial rating for left upper extremity radiculopathy and a separate compensable rating for right upper extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. VA received the Veteran's original service connection claim for cervical spine DDD on August 31, 2010, and such claim reasonably encompassed associated manifestations of radiculopathy in the left upper extremity.

2. In December 2010, the Board denied entitlement to an initial rating in excess of 10 percent for celiac disease.  The Veteran did not appeal this decision and it became final.

3. Thereafter, the earliest communication that may be reasonably construed as seeking an increased rating for celiac disease was the Veteran's March 4, 2015 claim.  In July 2014, the RO increased the rating for celiac disease to 30 percent, effective March 4, 2015.

4. The increase in the severity of the Veteran's service-connected celiac disease to 30 percent disabling was factually ascertainable as of September 20, 2014.

5. Prior to July 19, 2013, the Veteran's cervical spine disability was characterized by forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees, and did not manifest in a combined range of motion of the cervical spine of not greater than 170 degrees, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, favorable or unfavorable ankylosis, or incapacitating episodes due to intervertebral disc syndrome.

6. From November 1, 2013, to June 11, 2014, the Veteran's cervical spine disability did not manifest in forward flexion of 15 degrees or less, favorable or unfavorable ankylosis of the cervical spine, or incapacitating episodes due to intervertebral disc syndrome.

7. From June 11, 2014, the Veteran's cervical spine disability has been characterized by forward flexion of the cervical spine 15 degrees or less, and did not manifest in unfavorable ankylosis of either the entire cervical spine or entire spine, or incapacitating episodes due to intervertebral disc syndrome.

CONCLUSIONS OF LAW

1. An effective date of August 31, 2010, for the award of service connection for left upper extremity radiculopathy as secondary to service-connected cervical spine DDD is granted.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2016). 

2. An effective date of September 20, 2014, for the award of a 30 percent rating for celiac disease is granted.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. 
§ 3.400 (2016).

3. Prior to July 19, 2013, the criteria for a rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2016).

4. From November 1, 2013, to June 11, 2014, the criteria for a rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5243 (2016).

5. From June 11, 2014, the criteria for a rating of 30 percent, but no higher, for a cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Effective Date for Award of Service Connection - Laws and Regulations

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  Unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

Appellate review of a rating decision is initiated by a notice of disagreement (NOD) and completed substantive appeal after a statement of the case (SOC) has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis. 38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. §§ 3104(b), 3.105(a). 

Under VA regulations, a claim includes a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. 

General rules defining informal claims apply to claims for entitlement to disability benefits raised under a theory of secondary causation.  See Ellington v. Nicholson, 22 Vet. App. 141, 145-47 (2007).

Secondary service connection is granted for a "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  "When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310(a).  The "plain meaning of th[is] regulation is and has always been to require VA to afford secondarily service-connected conditions the same treatment (no more or less favorable treatment) as the underlying service-connected conditions for all determinations."  Roper v. Nicholson, 20 Vet. App. 173, 181 (2006).  Building on Roper, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a requirement that a secondary condition 'be considered a part of [an] original condition' does not, in our view, establish that the original condition and the secondary condition must receive identical effective dates."  Ellington v. Peake, 541 F.3d 1364, 1369 (Fed. Cir. 2008).  "Indeed, a per se rule requiring identical effective dates for primary and secondary conditions would be illogical, given that secondary conditions may not arise until years after the onset of the original condition."  Id.  The Federal Circuit concluded that "the effective date for secondary conditions is governed by [38 C.F.R. §] 3.400, which establishes the effective date as the 'date of receipt of claim, or [the] date entitlement arose, whichever is later.' "  Id.  It explained: We think this result is consistent with 38 U.S.C. § 5110, the statute which governs the effective date of awards.  Section 5110(a) provides generally that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim ... shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  The statute contains no exception to this rule for a claim, such as the one filed in this case, seeking service connection for an alleged secondary condition.  Id. at 1370 (emphasis added).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Earlier Effective Date Claim for Grant of Service Connection for Left Upper Extremity Radiculopathy - Analysis

The Veteran asserts that an effective date prior to June 27, 2013, is warranted for the grant of service connection for left upper extremity radiculopathy.  

On her August 31, 2010, original claim for service connection for cervical spine disability, the Veteran stated that she was claiming "neck problems/pain," and referred to a diagnosis of a compressed and herniated disk in her neck, with constant pain.  She also mentioned having shoulder pain.  

The scope of the Veteran's claim for a cervical spine disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  Regardless of whether a claimant identifies a particular disorder upon filing the claim, the scope of the claim is not limited to that condition, but is considered a claim for any disability that reasonably may be encompassed by several factors - including her description of the claim, the symptoms she describes, and the information she submits or that VA obtains in support of her claim.  See Clemons, supra. 

The Board observes that when the Veteran filed her original service connection claim for a cervical spine disability, the record had already contained numerous VA treatment records documenting complaints of radiating pain in the left upper extremity and a January 2009 VA examination report diagnosing cervical spine DDD with left cervical radiculopathy, as well as a November 2007 statement indicating that she was beginning to feel pain and numbness of the left shoulder. Thus, under Clemons, the Board finds that the Veteran's initial claim for service connection for a cervical spine disability reasonably encompassed any related neurologic impairment in the left upper extremity.

But having said that, the effective date for a secondarily service-connected condition (such as the Veteran's radiculopathy) is not necessarily identical to that of the original condition (cervical spine DDD).  Instead, the effective date can arise no earlier than the date on which the Veteran applied for benefits for the secondary condition.  See Ellington v. Peake, 531 F.3d 1364 (Fed. Cir. 2008); Roper v. Nicholson, 20 Vet. App. 173, 181 (2006). 

Nonetheless, if it is shown that her August 2010 claim was for neurologic manifestations, not just for a cervical spine disability, she could circumvent this general rule or it would not apply to her particular situation and circumstances.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006). 

Thus, resolving all reasonable doubt in the Veteran's favor, the RO had constructive notice of the Veteran's claim for associated neurologic manifestations in her left upper extremity since the filing of the original cervical spine claim; therefore, such claim reasonably included secondary radiculopathy in the left upper extremity. 

Accordingly, the Board finds that an earlier effective date of August 31, 2010, (though no earlier) is warranted for the grant of service connection for the left upper extremity radiculopathy as secondary to the service-connected cervical spine DDD, as this was the date of receipt of the Veteran's original claim for service connection for the cervical spine disability.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2016).  There is no basis for an even earlier effective date.




Entitlement to an Earlier Effective Date for Assignment of a 30 Percent Rating for Celiac Disease 

The effective date of an increased rating is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

In determining when an increase is "factually ascertainable," VA should look to the record as a whole, including testimonial evidence and expert medical opinions, to determine when the increase took place.  VAOPGCPREC 12-98 at 5.  Further, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528); DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  An effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis. Rather, all of the facts should be examined to determine the date that the disability first manifested.

The basic facts in this case are not in dispute.  The RO initially granted service connection for celiac disease (formerly described as gastroenteritis) in an October 3, 2011 rating decision, and assigned a 10 percent rating, effective February 9, 2005, the date of the initial claim.  The Veteran appealed the initial rating assigned.  In December 2013, the Board denied entitlement to an initial rating in excess of 10 percent.  The Veteran did not appeal this decision and it became final.  

Thereafter, on March 4, 2015, the Veteran submitted a claim for an increased rating for celiac disease.  In July 2015, the RO increased the rating to 30 percent for celiac disease, effective March 4, 2015.  The Veteran filed a notice of disagreement with the effective date assigned and the claim was subsequently appealed to the Board.  See June 2017 VA Form 9.  

The record does not show any pending, unadjudicated formal or informal claims for increase prior to March 4, 2015.  Thus, the earliest effective date assignable in this case would be one year prior to the Veteran's March 4, 2015 claim.  The question then becomes whether an increase in the disability at issue was factually ascertainable during that period.

A 30 percent rating is assigned under DC 7319 for severe irritable colon syndrome, characterized by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  See 38 C.F.R. § 4.114, DC 7319.

Upon review of the record and resolving reasonable doubt in the Veteran's favor, the Board finds that an increase in her celiac disease, to 30 percent disabling, was factually ascertainable as of September 20, 2014.  The evidence of record dated one year prior to March 4, 2015, includes an indication that the Veteran's celiac disease had worsened.  For example, in a March 4, 2015, statement,  the Veteran indicated that she had been experiencing issues with gastrointestinal-related symptoms continuously since September 20th.  She stated that she had continued to have stomach cramping, abdominal pain, and urgency to get to the bathroom since that time.  

For these reasons, and resolving any reasonable doubt in the Veteran's favor, the Board construes such statement in a light most favorable to the Veteran as evidence of "more or less constant abdominal distress."  Thus, the Board finds it was factually ascertainable that the Veteran's service-connected celiac disease had increased in severity, effective September 20, 2014.  The remaining evidence of record within the one-year prior to the date of the March 2015 claim does not suggest that the Veteran's celiac disease increased in severity, to 30 percent disabling.  Accordingly, an earlier effective date of September 20, 2014, but no earlier, for the grant of a 30 percent rating for celiac disease is warranted.





Increased Initial Ratings - Laws and Regulations

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Increased Initial Rating Claim for Cervical Spine DDD - Analysis

The Veteran is in receipt of a 10 percent initial rating for cervical spine DDD prior to July 19, 2013, a temporary total rating for treatment necessitating convalescence from July 19, 2013 to November 1, 2013, a 20 percent rating from November 1, 2013 to December 2, 2016, and a 30 percent rating thereafter.  She contends that higher ratings are warranted for the entire period on appeal.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or a combined range of motion of the cervical spine greater than 170 but no greater than 335; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 

A 20 percent disability rating is for assignment when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned where there is unfavorable ankylosis of the entire cervical spine. 

A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code.

Note (2) (see also Plate V) provides that, for VA compensation purposes, normal cervical motion is forward flexion, extension, and lateral flexion from zero to 45 degrees. Normal left and right rotation is from zero to 80 degrees.  The normal combined range of motion for the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that all measured ranges of motion should be rounded to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc disease (also referred to as IVDS/degenerative disc disease/DDD) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under the IVDS Formula, a rating of 20 percent is warranted for incapacitating episodes with a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  

For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint). 

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Turning to the relevant evidence, a December 2007 private treatment record indicated that cervical spine flexion was 35 degrees, extension was 35 degrees, lateral flexion was 30 degrees bilaterally, and lateral rotation was 60 degrees bilaterally.  There was pain with each type of motion.  Cervical spine tenderness and spasms were noted.  

An April 2008 private treatment note indicated that the Veteran had severe spasms of the cervical spine.

A March 2011 private physical therapy note indicated that the Veteran had severe muscle guarding.  Cervical spine flexion was 100 percent, extension was 50 percent, and bilateral lateral rotation was 75 percent.  Right lateral rotation was painful, and left lateral rotation was "merely a stretch."  Sidebending to the left was painful, while stretching to the right was merely a stretching sensation.  Strength was decreased in the bilateral upper extremities.  

An April 2011 private physical therapy note indicated that the Veteran's cervical spine flexion was 68 degrees, extension was 34 degrees, left rotation was 55 degrees, right rotation was 62 degrees, and bilateral sidebending was within normal limits, with pain at the end range of right sidebending.  She had pain with driving more than 15 minutes and was unable to sleep for more than three hours uninterrupted.

The Veteran was afforded a VA compensation examination in May 2011.  She reported experiencing intermittent bilateral upper extremity radiculopathy.  She also reported having flare-ups of the cervical spine DDD at least once a day, usually lasting one to two hours.  Her activities are moderately limited during flare-ups.  She did not report any weakness or bowel or bladder impairment secondary to the spine condition.  She also did not report any unsteady gait or periods of incapacitation secondary to the spine condition.  She reported that her service-connected right shoulder disability and cervical spine DDD affected her activities of daily living, including recreational activities and employment because they limited her ability to lift, push, and pull.  On examination, the Veteran's gait and posture were normal.  The cervical spine had a normal curvature.  Musculature was symmetrical in appearance.  There was mild tenderness of the paraspinous muscles.  Flexion of the cervical spine was 40 degrees with pain.  Extension was 30 degrees, with pain.  Right lateral flexion was 35 degrees, and left lateral flexion was 30 degrees.  Right lateral rotation was 60 degrees, and left lateral rotation was 70 degrees.  Pain was evidence by guarding of the cervical spine.  There was no additional functional impairment with repetitive motion.  

An August 2011 private physical therapy treatment note indicated that the Veteran had decreased right and left rotation of the cervical spine, measuring 65 degrees to the left and 70 degrees to the right.  The Veteran reported not noticing much functional change other than intermittent bouts of less pain with activity.  She was still able to do most activities, just with variable amounts of discomfort.  She had pain with driving for more than 25 minutes, and had uninterrupted sleep of three to four hours a night. 

The Veteran was afforded a VA-contracted examination in January 2014.  The report notes that the Veteran had cervical spine surgery in July 2013, and had flare-ups of neck pain.  Forward flexion of the cervcial spine was 45 degrees, with no objective evidence of painful motion.  Extension was 45 degrees, with no objective evidence of painful motion.  Right lateral flexion was 30 degrees, with no objective evidence of painful motion.  Left lateral flexion was 25 degrees with no objective evidence of painful motion.  Right lateral rotation was 45 degrees, with painful motion beginning at zero degrees.  Left lateral rotation was 30 degrees, with no objective evidence of painful motion.  There was no additional loss of range of motion after repetitive-use testing, but there was less movement than normal.  The Veteran did not have localized tenderness or pain to palpation of the joints/soft tissue of the cervical spine, or  muscle spasms or guarding.  The VA examiner indicated that the Veteran did not have IVDS of the cervical spine.  The VA examiner also stated that the Veteran did not have any other neurologic abnormalities related to a cervical spine disability.  .  The VA examiner opined that the Veteran's neck pain impacted her ability to work; the contributing factors were pain, weakness, fatigability, and/or incoordination, and additional limitation of functional ability of the cervical spine during flare-ups or repeated use over time.  However, the examiner stated that it was not feasible to describe this additional limitation.  The examiner was unable to provide the degree of additional range of cervical spine motion loss because he could not test it at the time of occurrence.  

The Veteran was afforded an additional VA spine examination in June 2014.  She reported having neck flare-ups that she described as limiting her range of motion.  Forward flexion of the cervical spine was 25 degrees, with evidence of painful motion at 20 degrees.  Extension was 30 degrees, with evidence of painful motion at that point.  Right lateral flexion was 30 degrees, with evidence of painful motion at that point.  Left lateral flexion was 20 degrees, with evidence of painful motion at that point.  Right lateral rotation was 35 degrees, with evidence of painful motion at that point.  Left lateral rotation was 30 degrees with evidence of painful motion at that point.  After repetitive-use testing, forward flexion was 20 degrees, extension was 30 degrees, right lateral flexion was 30 degrees, left lateral flexion was 20 degrees, right lateral rotation was 35 degrees, and left lateral rotation was 30 degrees.  There was less movement than normal after repetitive-use testing.  The Veteran had localized tenderness or pain to palpation for joints/soft tissue of the cervical spine, but did not have guarding or muscle spasm of the cervical spine.  The examiner indicated that the Veteran has IVDS of the cervical spine, but had not had any incapacitating episodes over the past 12 months due to IVDS.  The VA examiner opined that the Veteran's cervical spine disability impacted her ability to work due to the limited range of motion.  The examiner further stated that the Veteran had pain, weakness, fatigability and/or incoordination, and there is additional limitation of functional ability of the cervical spine during flare-ups or with repeated use over time.  The examiner stated that the degree of range of motion loss during pain on use or flare-ups is approximately five to ten degrees of flexion.  The Veteran reported that she had neck flare-ups five to six times daily, most of the time at work, with each flare-up lasting 30 minutes to an hour.  She stated that she had a difficult time concentrating at work due to her chronic neck pain.

The Veteran was afforded an additional VA spine examination in June 2015.  She reported having neck pain and spasms that radiated to her shoulders.  She did not report having flare-ups.  On examination, flexion of the cervical spine was 40 degrees, with objective evidence of painful motion at 35 degrees.  Extension was also 40 degrees, with objective evidence of painful motion at 35 degrees.  Lateral flexion was 40 degrees bilaterally, with objective evidence of painful motion at that point.  Right lateral rotation was 70 degrees, with pain at that point.  Left lateral rotation was 60 degrees, with pain at 55 degrees.  There was no additional loss of range of motion after repetitive-use testing, but there was less movement than normal and pain on movement.  The Veteran had guarding or muscle spasms of the cervical spine, but this did not result in abnormal gait or spinal contour.  The VA examiner further stated that the Veteran did not have any other neurologic abnormalities related to the cervical spine DDD.  The examiner stated that the Veteran's cervical spine DDD affected her ability to work, noting that her ability to drive in traffic and communicate in groups, especially in multitasking environments, is limited by her poor range of neck motion.

The Veteran was afforded an additional VA spine examination in December 2016.  She reported having neck flare-ups that she described as constant pain, throbbing, sharp stabbing, burning, and tingling.  The functional impairment of the cervical spine DDD was described by the Veteran as being unable to turn her neck and head fully to either side; instead, she has to turn her entire body.  On examination, forward flexion of the cervical spine was 15 degrees, extension was 20 degrees, lateral flexion was 14 degrees bilaterally, and lateral rotation was 30 degrees bilaterally.  Pain was noted on examination and caused a functional loss.  Pain was noted on all ranges of motion and with weight bearing.  There was objective evidence of paraspinous muscle tenderness.  The Veteran was not able to perform repetitive use testing, as the movements were too painful.  However, the VA examiner stated that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Functional loss over time and during flare-ups was caused by pain, fatigue, and weakness.  The VA examiner stated that the Veteran had localized tenderness, guarding, and muscle spasm that resulted in an abnormal gait or abnormal spine contour.  The examiner noted that the Veteran was unable to turn her head and neck.  There was no ankylosis of the spine, and no other neurologic abnormalities or findings related to a cervical spine disability.  The examiner opined that the Veteran's cervical spine disability impacted h ability to work due to reduced neck movements. 

On review of the lay and medical evidence of record, the criteria for an initial rating in excess of 10 percent for the Veteran's cervical spine disability are not met prior to July 19, 2013.  Prior to that date, forward flexion of her cervical spine was consistently greater than 30 degrees and the combined range of motion for the cervical spine was greater than 170 degrees.  The May 2011 VA examination report indicated that cervical flexion was 40 degrees with pain, and a December 2007 private treatment record indicated that cervical flexion was 35 degrees.  There was also no evidence of ankylosis of the cervical spine, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Therefore, the criteria for an initial rating in excess of 10 percent are not met prior to July 19, 2013.

From November 1, 2013, to June 11, 2014, the lay and medical evidence of record establishes that the criteria for a rating in excess of 20 percent for a cervical spine disability are not met.  The next-higher rating of 30 percent requires evidence of A forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Forward flexion of the cervical spine testing during the January 2014 VA-contracted examination was 25 degrees.  Even considering the Veteran's pain she experienced and the fact that she had undergone numerous treatments for her cervical spine DDD prior to June 11, 2014, the resulting functional impairment was not equivalent to the criteria required for rating in excess of 20 percent under DC 5243.  In addition, there was no evidence that the Veteran had any ankylosis of the cervical spine, whether favorable or unfavorable, or any functional impairment analogous to ankylosis of the cervical spine.  For these reasons, the Board finds that the criteria for a rating in excess of 20 percent are not met from November 1, 2013, to June 11, 2014.

However, from June 11, 2014, the lay and medical evidence of record establishes that the criteria for a rating of 30 percent, but no higher, for a cervical spine disability are been met.  This finding is based on June 2014 VA findings of cervical spine flexion to 25 degrees, with pain beginning at 20 degrees, and an additional loss of approximately five to 10 degrees during a flare-up.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a rating of 30 percent (i.e., forward flexion of the cervical spine 15 degrees or less) are met from June 11, 2014.  A finding of forward flexion of the cervical spine to 15 degrees was confirmed during the December 2015 VA examination.   

However,, a rating in excess of 30 percent for a cervical spine disability is not warranted as there is no entirely evidence that the Veteran has unfavorable ankylosis of the entire cervical spine or unfavorable ankylosis of the entire spine.

The Board  also considered the Veteran's reported impairment of function, such as pain, fatigue, weakness, and stiffness, and has considered additional limitations of motion due to pain and flare-ups.  Even considering additional limitation of motion or function of the cervical spine due to pain or other symptoms such as weakness, fatigability, stiffness, or spasm(see 38 C.F.R. §§ 4.40, 4.45, 4.59), the evidence does not show that the cervical spine disability more nearly approximates the criteria for a higher rating for any period on appeal.  To the extent that the Veteran has reported experiencing pain, spasms, flare-ups, and functional impairment, including limited ability to turn her head, such symptoms and impairment are contemplated by the ratings assigned herein and are not of such severity that it could be characterized as meeting the requirements for the next-higher rating.  As such, higher ratings based on additional limitation or function of the cervical spine is not warranted for any period on appeal.

The Board further finds that a higher disability rating is not warranted under the IVDS Formula.  38 C.F.R. § 4.71a, DC 5243.  The June 2014 VA examination report indicates that the Veteran had had no incapacitating episodes of her cervical spine disability in the prior year.  The Veteran's VA and private treatment records do not reflect any physician-prescribed bed rest for incapacitating episodes due to IVDS, and the Veteran herself  has not reported being prescribed bed rest for any such episodes.  For these reasons, the Board finds that, for the entire period on appeal, higher ratings based on incapacitating episodes are not warranted.  38 C.F.R. §§ 4.3, 4.7.

In addition to consideration of the orthopedic manifestations of the cervical spine disability, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code. The Veteran is currently in receipt of a separate compensable rating for left upper extremity radiculopathy, effective August 31, 2010.  As discussed below, the Board is remanding the issue of entitlement to a separate compensable rating for right upper extremity radiculopathy.  The evidence does not indicate that there are any other potential neurological manifestations of the Veteran's cervical spine disability.  Therefore, the Board finds that no further discussion of separate evaluations of the cervical spine disability as manifested neurologically is warranted.

Finally, the Board notes that neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  
See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, the Board denies entitlement to an initial rating in excess of 10 percent for a cervical spine disability prior to July 19, 2013, and a rating in excess of 20 percent from November 1, 2013, to June 11, 2014.  However, the Board finds that from June 11, 2014, a rating of 30 percent, but no higher, for a cervical spine disability is warranted.

ORDER

An effective date of August 31, 2010, but no earlier, for the award of service connection for left upper extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits.  

An effective date of September 20, 2014, but no earlier, for the award of a 30 percent rating for celiac disease is granted, subject to the laws and regulations governing payment of monetary benefits. 

Prior to July 19, 2013, a rating in excess of 10 percent for a cervical spine disability is denied.  

From November 1, 2013, to June 11, 2014, a rating in excess of 20 percent for a cervical spine disability is denied.

From June 11, 2014, forward, a rating of 30 percent, but no higher, for a cervical spine disability is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

In July 2016, the Board directed the AOJ obtain a new VA examination as to the issue of an increased rating for radiculopathy.  The Board noted that the Veteran's VA and private treatment records show repeated complaints of left arm numbness and pain.  The Board also noted that the Veteran's treatment records contain numerous complaints related to possible right upper extremity radiculopathy.  Specifically, the Board noted that a September 2009 treatment record indicated that the Veteran reported right hand numbness associated with her cervical spine pain, and a March 2011 physical therapy note indicated that the Veteran reported numbness and tingling in her right arm and hand.  A March 2012 letter from the Veteran's treating nurse practitioner stated that the Veteran had right upper extremity radiating pain caused by her cervical spine.  The Board found that the Veteran's right arm symptomatology had not been properly evaluated.  The Board further found that the June 2015 VA examination report's finding that there was no radicular pain or other signs or symptoms related to radiculopathy whatsoever appeared inconsistent with the many references to radiculopathy in the Veteran's VA and private treatment records.  Based on that evidence, the Board concluded that a more thorough and accurate VA examination was needed to properly address this issue.  In particular, the Board stated that the VA examiner "must specifically address whether the Veteran has neurologic symptoms, such as radiculopathy, in the right upper extremity."  Further, the Board directed that "if no current diagnosis is found for either the right or left upper extremity, please address the Veteran's private and VA treatment records which show complaints of pain and numbness in both the right and left arms."

The Veteran was afforded a VA cervical spine examination and a VA peripheral nerves conditions examination on the same day in December 2016.  The examinations were conducted by the same VA examiner.  Both of these VA examinations evaluated the Veteran's bilateral upper extremity radiculopathy.  However, the findings in these two examination reports are inconsistent.  For instance, the peripheral nerves examination report indicated that the Veteran had severe constant pain of the bilateral upper extremities, while the cervical spine examination report indicated that the Veteran had no constant pain of the right upper extremity and only mild constant pain of the left upper extremity.  Moreover, the peripheral nerves examination report indicated that the Veteran had severe intermittent pain of the bilateral upper extremities, while the cervical spine report indicated that the Veteran had no intermittent pain of the right upper extremity and only mild intermittent pain of the left upper extremity.  Likewise, the peripheral nerves examination report indicated that the Veteran had severe paresthesias and/or dysesthesias of the bilateral upper extremities, while the cervical spine report indicated that the Veteran had no paresthesias and/or dysesthesias of the right upper extremity and only mild paresthesias and/or dysesthesias of the left upper extremity.  Finally, the peripheral nerves examination report indicated that the Veteran had moderate numbness of the bilateral upper extremities, while the cervical spine report indicated that the Veteran had no numbness of the right upper extremity and only mild numbness of the left upper extremity.  To add to these inconsistencies, the VA examiner stated in the peripheral nerves report that the Veteran's right upper radicular group was normal, despite indicating that the Veteran had severe radicular signs or symptoms of the right upper extremity.  Another inconsistency was in the VA examiner's description of the severity of the Veteran's left upper extremity radiculopathy as "mild" in the cervical spine report and "moderate" in the peripheral nerves report.  Finally, the Board notes that despite the VA examiner's finding that the Veteran does not have right upper extremity radiculopathy, she did not address the Veteran's private and VA treatment records which show complaints of pain and numbness in both the right and left arms, as directed by the Board in the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  For these expressed reasons, the Board finds that a new VA examination is required to obtain an accurate assessment of the Veteran's bilateral upper extremity radiculopathy.  


Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's updated VA medical records and any identified private treatment records.

2. Schedule the Veteran for a VA peripheral nerves examination in order to assess the current severity of her left upper extremity radiculopathy and to determine whether she has a current diagnosis of right upper extremity radiculopathy associated with her cervical spine disability.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The examiner is asked to:

Specifically address whether the Veteran has neurological symptoms associated with the cervical spine disability, such as radiculopathy, in the right upper extremity.  If no current diagnosis is found for either the right or left upper extremity, the VA examiner must address and reconcile that finding with the Veteran's private and VA treatment records that show multiple complaints of pain and numbness in both the right and left arms. 

3. After completion of the above and compliance with the requested action has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


